           Case 1:18-cv-00001-CKK Document 23 Filed 07/14/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                        )
ex rel. MICHAEL CAMPBELL,                       )
                                                )
                        Plaintiff,              )
                                                )
                        v.                      )       Civ. No.: 18-0001 (CKK)
                                                )
CISCO SYSTEMS, INC.,                            )
                                                )
                        Defendant.                  )

                                               ORDER



        Upon consideration of the United States’ Notice of Election to Decline Intervention in

this action pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(4)(B), and for good cause

shown, it is hereby

        ORDERED that the complaint be unsealed and served upon the defendant by the relator.

It is further

        ORDERED that all other contents of the Court's file in this action shall remain under

seal and not be made public or served upon the Defendant, except for this Order and the

Government's Notice of Election to Decline Intervention, which the Relator will serve upon the

Defendant only after service of the complaint, and that the seal be lifted as to all other matters

occurring in this action after the date of this Order. It is further

        ORDERED that the parties shall serve all pleadings and motions filed in this action,

including supporting memoranda, upon the United States, as provided for in 31 U.S.C.

§ 3730(c)(3), that the parties shall serve all notices of appeal upon the United States, and that all

orders of this Court shall be sent to the United States. The United States may order any
            Case 1:18-cv-00001-CKK Document 23 Filed 07/14/20 Page 2 of 3




deposition transcripts and is entitled to intervene in this action, for good cause, at any time. It is

further

          ORDERED that, should the relator or the defendant propose that this action be

dismissed, settled, or otherwise discontinued, the Court shall solicit the written consent of the

United States before ruling or granting its approval. ,WLVIXUWKHU

          ORDERED that Plaintiff shall file a Notice indicating how he intends to proceed by no

later than AUGUST 17, 2020.

     SO ORDERED this July 13, 2020
                                                                 /S/
                                                       ________________________________
                                                       UNITED STATES DISTRICT JUDGE




                                                   2
         Case 1:18-cv-00001-CKK Document 23 Filed 07/14/20 Page 3 of 3




Copies to:

John C. Truong
Assistant United States Attorney
555 4th Street, N.W.
Washington, D.C. 20530
John.Truong@usdoj.gov
Counsel for the United States

Lynne Bernabei
Bernabei & Kabat, PLLC
1400 16th Street, N.W., Suite 500
Washington, D.C. 20036

Frederick M. Morgan, Jr.
Massachusetts Bar No. 647170
Morgan Verkamp LLC
35 East 7th Street, Suite 600
Cincinnati, Ohio 452O2
Counsel for Relator Michael Campbell




                                       3
